Opinion issued July 8, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00537-CR
NO. 01-11-00539-CR
NO. 01-11-00540-CR
———————————
In re David Lorenza Joyner, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
Relator, David Lorenza Joyner, has filed a pro se petition
for writ of mandamus, requesting that this Court compel the visiting trial
judge to rule on various motions pending in the underlying cases, including a
motion for recusal. 
We deny the
petition for writ of mandamus. 
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified three
underlying cases:  State v. Joyner, Nos. 1278852, 1289755, and 1295658, in the 174th
District Court of Harris County, Texas, the Honorable F. Lee Duggan, Jr.
presiding by assignment.